EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yen Jung Sung on March 8, 2021.
The application has been amended as follows: 
In the abstract, in lines 7, 8, 9 and 10, replaced each occurrence of “railing” with --baluster--.
In the specification, on page 2, in lines 17, 18 and 19, replaced each occurrence of “railing” with --baluster--.
In the specification, on page 3, in lines 9, 11, 14, 15 and 18, replaced each occurrence of “railing” with --baluster--.
In the specification, on page 4, in line 2, replaced “railing” with --baluster--.
In the specification, on page 4, in line 17, after “locking” inserted --or fastener--.
In the specification, on page 5, in lines 8, 9, 10, 12, 16, 18 and 19, replaced each occurrence of “railing” with --baluster--.
In the specification, on page 6, in lines 3, 4, 5, 8, 9, 12, 13, 14, 15, 17 and 19, replaced each occurrence of “railing” with --baluster--.
In the specification, on page 7, in lines 2, 6 and 10, replaced each occurrence of “railing” with --baluster--.
In the specification, on page 8, in line 4, replaced each occurrence of “railing” with --baluster--.
Amended claim 1 as follows:
1. (Currently Amended) A joint block affixing a baluster to a railing or support surface, the baluster comprising a tubular member with an interior surface having either a rectangular cross-section or a circular cross-section, the joint block comprising: 
a cylindrical base having a through aperture disposed in a center position of the base and longitudinally extending therethrough between opposing first and second axial ends of the base, the through aperture configured to accept a fastener member therethrough to affix the joint block to the railing or support surface; 
a plurality of separated elastic petals [[peripherally]] circumferentially disposed at [[an]] the first axial end of the base, the elastic petals being separated by axially-extending slots therebetween and radially-outwardly extending from the base, the elastic petals resiliently engaging the rectangular or circular interior surface of the baluster; and 
disposed at the second axial end of the base and radially-outwardly extending therefrom, the circular ring comprising a circular outer surface with a plurality of circumferentially-spaced facets formed thereon, defining a semicircular outer surface of the circular ring between each pair of adjacent facets, each facet [[providing]] comprising a flat contact surface corresponding to and contacting one respective face of the interior surface of a baluster having a rectangular cross-section, and the [[a]] semicircular outer surfaces corresponding to and contacting the inner surface of a baluster having a circular cross-section; and
an extending block axially extending from the circular ring opposite the base, a first axial end of the extending block being attached to the circular ring and a second axial end of the extending block having an abutment surface engaging the railing or support surface, the extending block comprising a passing hole axially-extending therethrough aligned with the through aperture and configured to accept the fastener member therethrough to affix the abutment surface to the railing or support surface.  
Amended claim 3 as follows:
3. (Currently Amended) The joint block abutment surface of the extending block is 
Amended claim 4 as follows:
4. (Currently Amended) The joint block 
Amended claim 5 as follows:
5. (Currently Amended) The joint block 
Amended claim 6 as follows:
6. (Currently Amended) The joint block 
Amended claim 7 as follows:
  7. (Currently Amended) The joint block an outer diameter of the base.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, Sado (US 4,083,641) in view of Wanzl (DE 44 04 169) and Jones (US 7,044,448) discloses the claimed joint block with the exception of the circular ring comprising a circular outer surface with a plurality of circumferentially-spaced facets formed thereon, defining a semicircular outer surface of the circular ring between each pair of adjacent facets, each facet comprising a flat contact surface corresponding to and contacting one respective face of the interior surface of a baluster having a 
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the joint block disclosed by Sado in view of Wanzl and Jones to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


03/08/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619